              Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

CHRISTINE ZAPATA, Individually)
                              )
and on Behalf of the Estate of Ramiro
Zapata, Sr., RAMIRO JORDAN    )
ZAPATA, VALARIE ZAPATA AND    )
JOSE ZAPATA,                  ) CASE NO.
                              )
    Plaintiffs,
                              )
v.                            )
                              )
REPUBLIC SERVICES, INC.,      )
REPUBLIC WASTE SERVICES       )
GROUP OF TEXAS, INC.,         )
REPUBLIC WASTE SERVICES OF    )
TEXAS LTD, BFI WASTE          )
SERVICES OF TEXAS, LP, ROBERT )
YOUNGBLOOD, HARTFORD LIFE )
INSURANCE COMPANY AND THE )
HARTFORD FINANCIAL            )
SERVICES GROUP, INC.,         )
    Defendants.               )
                              )

                                     NOTICE OF REMOVAL

        Pursuant to the provisions of 28 U.S.C. §§ 1331, 1441, and 1446, Hartford

Life Insurance Company and The Hartford Financial Services Group1 (collectively

“Hartford”), hereby remove this action to the United States District Court for the

Western District of Texas, San Antonio Division, which is the federal judicial

1
  Plaintiffs name The Hartford Financial Services Group, Inc. and Hartford Life Insurance Company as defendants
in this action; however, The Hartford Financial Services Group, Inc. is a holding company that does not issue any
insurance or administer any insurance claims, and Hartford Life Insurance Company neither issued the insurance at
issue nor administers claims thereunder. Rather, Hartford Life and Accident Insurance Company administers claims
submitted under the applicable Policy and Plan and would be the proper insurer defendant in this action.



                                                       1
             Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 2 of 11




district embracing the 37th Judicial District Court of Bexar County, where this case

was originally filed as Case No. 2020CI11236. As addressed below, removal of

this action is proper pursuant to 28 U.S.C. § 1331, in that Plaintiffs’ claim against

Hartford invokes the Court’s federal question jurisdiction under the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. The

grounds for removal are as follows:

      1.      Plaintiffs commenced this civil action in the 37th Judicial District

Court for Bexar County, Texas, on June 19, 2020. On June 14, 2021, Plaintiffs

filed their Sixth Amended Petition, wherein they first named Hartford as

defendants. A true and correct copy of all process and pleadings from the State-

Court Action that Hartford could obtain by the time of filing are attached hereto as

Exhibit A.

      2.      Service of process of Plaintiffs’ Sixth Amended Petition was returned

on July 28, 2021. Accordingly, this Notice of Removal is filed within thirty (30)

days after service of the initial pleading on which the aforesaid action is based

pursuant to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. §

1446(b).

      3.      This action could have been filed in this Court pursuant to 28 U.S.C.

§ 1331, in that Plaintiffs’ claim against Hartford invokes this Court’s federal

question jurisdiction under the Employee Retirement Income Security Act of 1974



                                         2
           Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 3 of 11




(“ERISA”), 29 U.S.C. § 1001 et seq.

      4.     The United States District Court for the Western District of Texas,

San Antonio Division, is the federal judicial district embracing the 37th District

Court of Bexar County, Texas, where this suit was originally filed. Venue is

therefore proper under 28 U.S.C. § 124(d)(4) and § 1441(a).

                    FEDERAL QUESTION JURISDICTION

      5.     Under 28 U.S.C. § 1331, this Court has “original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.”

Further, the ERISA jurisdiction provision provides for concurrent jurisdiction to

the state and federal courts over a participant or beneficiary’s claims under 29

U.S.C. § 1332(a)(1)(B) and exclusive jurisdiction to the federal courts over all

other ERISA claims by participants or beneficiaries. See 29 U.S.C. § 1332(e)(1).

When filed in state court, such actions may be removed to federal court. See 28

U.S.C. § 1441(a).

      6.     The field of employee benefit plans is one of the areas subject to

complete preemption under federal law. Complete preemption under ERISA

derives from ERISA’s civil enforcement provision, § 502(a), which has such

“extraordinary” preemptive power that it “converts an ordinary state common law

complaint into one stating a federal claim for purposes of the well-pleaded

complaint rule.” Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 65-66 (1987)



                                          3
           Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 4 of 11




(“Taylor”). Thus, under the “complete preemption” doctrine, “claims that fall

within the scope of [29 U.S.C.] § 1132(a) [ERISA § 502(a)] are treated as arising

under federal law and thus may be removed to federal court.” Id.

      7.     The Fifth Circuit has adopted the test for complete preemption under

ERISA as set forth in the United States Supreme Court case Aetna Health Inc. v.

Davila, 542 U.S. 200, 124 S. Ct. 2488 (2004) (“Davila”). See, e.g., Advanced

Physicians, S.C. v. Nat'l Football League, 2021 WL 2773112, at 1 (5th Cir. July 1,

2021) (following Davila). In Davila, the Supreme Court stated:

             [I]f an individual, at some point in time, could have
             brought his claim under ERISA § 502(a)(1)(B), and
             where there is no other independent legal duty that is
             implicated by a defendant’s actions, then the individual’s
             cause of action is completely pre-empted by ERISA
             § 502(a)(1)(B).

542 U.S. at 210. As courts in the Fifth Circuit have applied Davila, if a plaintiff’s

claim falls within the scope of § 502, it is completely preempted and therefore

removable to federal court.

  PLAINTIFFS COULD HAVE BROUGHT HIS CLAIM UNDER ERISA

      8.     The first part of the Davila test, whether a plaintiff could have brought

his or her claim under ERISA, is satisfied if two requirements are met: (1) the

plaintiff’s claim must fall within the scope of ERISA; and (2) the plaintiff must

have standing to sue under ERISA. Davila, 542 U.S. at 211-12.




                                          4
            Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 5 of 11




      9.     This action against Hartford could have been originally filed in this

Court pursuant to 29 U.S.C. § 1132 in that Plaintiffs seek Declaratory Judgment to

clarify and enforce rights under a pair of employer-sponsored ERISA welfare

benefit plans sponsored by Republic Services, Inc. One of the plans is the self-

funded Republic Services Occupational Injury Benefit Plan (Plan 551), and the

other is the Republic Services, Inc. Employee Benefit Plan (Plan 501). See 2019

Form 5500s for both plans, attached as Exhibits B and C. Hartford Life and

Accident Insurance Company insured and administered claims under the Basic

Life, Voluntary Life, and Accidental Death and Dismemberment components of

the Republic Services, Inc. Employee Benefit Plan during the relevant time period.

A true and correct copy of the Policy is attached hereto as Exhibit D. Plaintiffs

allege that Plaintiff Christine Zapata is a beneficiary of benefits under the Plan due

to Ramiro Zapata’s participation in the Plan during his employment with Republic.

(See Sixth Amended Petition at ¶¶ 1, 40(a)).

      10.    Plaintiffs allege in their Sixth Amended Petition that Mr. Zapata “had

two life insurance policies with Hartford.” (Sixth Amended Petition at ¶ 40(a)).

Plaintiffs further seek declaratory judgment that “the life insurance proceeds on

both the policy . . . and the supplemental policy . . . are separate contractual

agreements between Hartford and the Plaintiff; that her pursuit of these proceeds in

no way invokes any other provision in the employee benefit plan including the



                                          5
            Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 6 of 11




limited death benefits allowed in the plan for on the job deaths or the arbitration

provision . . . ; that these proceeds are payable regardless of the cause of death and

thus the fact that his death occurred on the job does not connect the policies with

the other provisions of the employee benefit plan.” Id. at ¶ 41. Plaintiffs then seeks

recovery of attorneys’ fees for seeking declaratory judgment. Id. at ¶ 42.

      11.     Plaintiffs’ request for Declaratory Judgment under the Texas Uniform

Declaratory Judgment Act (“TUDJ”) to interpret the Policy and Plan documents

for the two ERISA plans and clarify and enforce Plaintiffs’ rights regarding the

terms of those plans and benefits thereunder could have been raised under 29

U.S.C. § 1132 and is preempted by ERISA. See Arana v. Ochsner Health Plan,

338 F.3d 433, 437 (5th Cir. 2003) (finding declaratory judgment claim about terms

of ERISA plan completely preempted); Shanker v. United of Omaha Life Ins. Co.,

2017 WL 25907, at 2 (S.D. Tex. Jan. 3, 2017) (holding that, while declaratory

judgment was allowed in an ERISA case, TUDJ and its additional relief were

preempted).

                NO INDEPENDENT LEGAL DUTY SUPPORTS
                PLAINTIFFS’ CLAIM AGAINST HARTFORD

      13.     The second prong of the Davila test is whether no independent legal

duty supports Plaintiff’s claim against removing defendants. As described above,

Plaintiff’s claim against Hartford falls within “ERISA territory” by seeking




                                          6
               Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 7 of 11




clarification and enforcement of their rights regarding the terms of the plan and

benefits thereunder.

        16.      In Davila, the U.S. Supreme Court observed that rights being enforced

“derive[d] entirely from the particular rights and obligations established by the

benefits plans” because “interpretation of the terms of [the plaintiffs’] benefit plans

form[ed] an essential part of their [state law] claim . . . and liability would exist

here only because of [the defendants’] administration of ERISA-regulated benefit

plans.” Davila, 542 U.S. at 213. Plaintiffs’ relationship to Hartford is likewise

premised solely on their respective roles as an alleged beneficiary as to Plaintiff

and insurer and claims administrator of an ERISA plan as to Hartford.

        17.      Thus, no independent legal duty outside of ERISA supports Plaintiffs’

claims against Hartford. As a result, Plaintiffs’ claim against Hartford in the

instant case relates to the Plan and are ERISA-preempted.2

                              SUPPLEMENTAL JURISDICTION

        18.      Alternatively, to the extent the remaining claims are not ERISA-

preempted and/or independently removable, this Court can exercise supplemental

jurisdiction over any other claims asserted in this action.

        19.      The Supplemental Jurisdiction statute provides in relevant part as

follows:
2
  Plaintiff’s declaratory judgment claim against Republic Services also appears to be an ERISA claim as it seeks
relief regarding clarification and enforcement of the terms of an ERISA plan against the Plan Sponsor and Plan
Administrator. See Exhibit B.



                                                         7
            Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 8 of 11




             In any civil action of which the district courts have
             original jurisdiction, the district courts shall have
             supplemental jurisdiction over all other claims that are so
             related to claims in the action within such original
             jurisdiction that they form part of the same case or
             controversy under Article III of the United States
             Constitution. Such supplemental jurisdiction shall
             include claims that involve the joinder or intervention of
             additional parties.

28 U.S.C. § 1367(a).

      20.    Because, at a minimum, this Court has original jurisdiction over the

claims against Hartford related to the ERISA plans, this Court also has

supplemental jurisdiction over non-ERISA preempted claims forming part of the

same case or controversy.

      21.    To the extent those claims fall outside of even the Court’s

supplemental jurisdiction, the action is still removable and the Court retains

jurisdiction over the federal ERISA claims under 28 U.S.C. § 1441(c).

                                MISCELLANEOUS

      21.    A copy of this Notice of Removal is being filed with the Clerk of the

37th Judicial District Court of Bexar County, Texas, as provided by law, and

written notice is being sent to Plaintiffs’ counsel.

      22.    Along with this Notice of Removal, Hartford will tender to the Clerk

of this Court the funds necessary to secure removal.

      23.    This Notice of Removal is filed within thirty (30) days after service of



                                           8
            Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 9 of 11




the pleading on which the aforesaid action is based pursuant to Rule 6(a) of the

Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

      24.    All properly joined and served defendants join in and consent to this

removal. See Consent to Notice of Removal, attached hereto as Exhibit E.

      25.    The prerequisites for removal under 28 U.S.C. § 1441 have been met.

      26.    The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Western District of Texas,

and this cause is removable to the United States District Court for the Western

District of Texas.

      27.    Should any question arise as to the propriety of the removal of this

action, Hartford respectfully requests the opportunity to submit a brief and present

oral argument in support of its position that this cause is removable.

      WHEREFORE, PREMISES CONSIDERED, Defendants Hartford Life

Insurance Company and The Hartford Financial Services Group, desiring to

remove this civil action to the United States District Court for the Western District

of Texas, San Antonio Division, the district and division encompassing the county

in which such civil action is pending, prays that the filing of this Notice of

Removal, the giving of written notice thereof to Plaintiffs, and the filing of a copy

of this Notice of Removal with the Clerk of the 37th Judicial District Court of

Bexar County, Texas, shall effect the removal of said civil action to this Honorable



                                          9
         Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 10 of 11




Court.




                                      Respectfully submitted,

                                      /s/ Josh B. Baker
                                      Josh B. Baker
                                      William B. Wahlheim, Jr., pro hac vice
                                      motion to be filed
                                      Attorney for Defendants Hartford Life
                                      Insurance Company and The Hartford
                                      Financial Services Group


OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North, Suite 1700
Birmingham, Alabama 35203
T: (205) 254-1000
F: (205) 254-1999
jbaker@maynardcooper.com




                                       10
          Case 5:21-cv-00800 Document 1 Filed 08/26/21 Page 11 of 11




                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served upon
the following listed persons by placing a copy of the same in the United States
mail, postage prepaid and properly addressed, this the 26th day of August, 2021:

      Larry D. Warren
      Georgina E. Buckley
      NAMAN HOWELL SMITH & LEE, PLLC
      10001 Reunion Place, Suite 600
      San Antonio, Texas 78216
      Telephone: (210) 731-6350 (Warren)
      Facsimile: (210) 785-2950 (Warren)
      lwarren@namanhowell.com
      gbuckley@namanhowell.com
      Attorneys for Defendants Republic Services Inc.,
      Republic Waste Services Group of Texas, Inc.,
      Republic Waste Services of Texas, LTD., BFI Waste
      Services of Texas LP and Robert Youngblood

      Robert P. Wilson
      THOMAS J. HENRY LAW
      5711 University Heights, Suite 101
      San Antonio, Texas 78249
      Telephone: (210) 656-1000
      Facsimile: (361) 985-0601
      rwilson-svc@thomasjhenrylaw.com
      Attorney for Plaintiffs



                                      /s/ Josh Baker
                                      OF COUNSEL




                                        11
